COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EL PASO INDEPENDENT SCHOOL                    §               No. 08-14-00056-CV
 DISTRICT,
                                               §                 Appeal from the
                      Appellant,
                                               §                346th District Court
 v.
                                               §             of El Paso County, Texas
 ANNA LUISA KELL,
                                               §              (TC# 2013DCV2275)
                       Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Reply Brief third motion for extension of time

within which to file the brief until October 31, 2014.        NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. S. Anthony Safi, the Appellant’s attorney, prepare

the Appellant’s reply brief and forward the same to this Court on or before October 31, 2014.

       IT IS SO ORDERED this 15th day of October, 2014.


                                                    PER CURIAM